This is an appeal by employer and carrier from an award of death benefits to the widow and minor children. The question is whether the accident arose out of and during the course of the employment. Deceased was a mason by trade and worked as a laborer with the Stoker Equipment Company, Inc., engaged in the installation of automatic stokers. He had been unemployed for over a year. He started to work about July 15, 1935, and was assigned to a job which involved the operation of a hand drill machine, operated by compressed air. It was necessary to hold this drill with both hands and as the claimant’s hands had become soft from lack of prior work both hands became filled with blisters. From an abscess which formed from one of the blisters on the left hand infection resulted which resulted in his death. The evidence supports the finding of an industrial accident which arose out of and in the course of the decedent’s employment. The claimant died of the effect of the wound on the palm of his left hand sustained while at work. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, McNamee, Crapser and Bliss, JJ.